Mu. Chikf Justiok Del Tono,
dissenting.
A careful examination of the facts and the law leads me to the conclusion that to the Governor belongs not only the appointment of auditors in the municipalities of the first class but also that of secretary-auditors in the municipalities of the second and third classes.
Section 28 of the Act No. 98 of 1931, transcribed in the opinion of the majority, not only specifies who are the municipal officers, but also authorizes the municipalities to consolidate their offices with the exception of those of treasurer and auditor, and the very same section put this measure —which tends towards economy in the administration — into practice by directing that the offices of secretary and auditor in the municipalities of the second and third classes were to be filled by only' one person. Furthermore, the same section establishes that the mayor shall have the power to appoint the respective officers of the municipality, “except the municipal auditor who shall be appointed as hereinafter provided,” that is, by the Governor.
The reform introduced by the Legislature consisted in placing the appointment of the auditor in the hands of an extraneous authority. This is evident, in my opinion, and *669it seems to me that to bold the contrary is to go against the spirit of the act.
I think that it can not he maintained that there are no auditors in the municipalities of the second and third classes. There are such officers, as well as secretaries. What happens is that only one person filss both offices by virtue of the act. Who is to appoint that person! In my opinion the Governor should make the appointment, so that the intention of the legislator may be carried out, since the same is so clearly impressed on the act that, although it was not specified therein, as should have been done in order to avoid any doubt, that the Governor was to appoint the auditor and the secretary-auditor, said intention must prevail. A contrary construction would not only render the reform nugatory in the municipalities of the second and third classes, but would also vest in the municipalities of the first class the power to make the same ineffective as to them. The consolidation by said municipalities of the offices of secretary and auditor would suffice to create a new office, the power to fill which would belong to the mayor and not to the Governor.
As I see it, we are dealing here with an omission which can and must be supplied by invoking the spirit of the act and applying by analogy, if necessary, the provisions of the Political Code on the subject.